DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 1 and 11, in the specification, the expression of “The proximity of the ridged contrast surface markings 100 to base surface markings on the base surface may cause sufficient contrast to allow for one or both increased or maintained visibility and conspicuity of the base surface marking.” is not enabling.  Because, the claimed language “proximity of the profile layer to the base surface marking allows for increased or maintained visibility and conspicuity” fails to enable one of ordinary skill in the art to practice the invention without undue experimentation (See at least Instant PgPub ¶¶).
Turning to the Wand’s factors, there is no guidance provided by the Specification as to how increased or maintained visibility and conspicuity of the messaging when traversing the base surface in extreme light conditions can be achieved via a specific proximity of the profile layer to the base surface marking.  Furthermore, there is no guidance provided by the applicant as to how the proximity of a profile layer to a base surface marking causes increased or maintained visibility and conspicuity of the messaging when traversing the base surface in extreme light conditions. Also, no working examples in the prior art have been located.
  Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
Claims 2-10 and 12-20 ultimately depend from claims lacking adequate enablement and are rejected for depending therefrom.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 11 recite the ability of the proximity of the profile layer to the base surface marking that "allows for increased or maintained visibility and conspicuity of the messaging when traversing the base surface in extreme light conditions”.  The specification and drawings do not describe nor depict the specific proximities of the profile layer to the base surface marking such that it would be clear to one of ordinary skill in the art how increased or maintained visibility and conspicuity of the messaging when traversing the base surface in extreme light conditions would be achieved in the context of the claims. The claim limitations noted herein define the invention by “merely specifying a desired result” such that the specification fails to “sufficiently identify how a function is performed or the result is achieved”.  See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).
Claims 2-10 and 12-20 ultimately depend from claims lacking adequate written description and are rejected for depending therefrom.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite the limitation “wherein the angular profile comprises a topography of angles that reflect light out of a direction of a person or object traversing the base surface”.  It is unclear what is meant by the phrase “out of a direction of” in the context of the claim.  Neither the specification nor the drawings clearly indicate, define or explain what “out of a direction of” encompasses  ().  This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.
Claims 1 and 11 recite the term “increased” which is a relative term which renders the claim indefinite. The term "increased" is not defined by the claim, the specification (See at least instant PgPub: ¶¶) does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1 and 11 recite the term “extreme” which is a relative term which renders the claim indefinite. The term "extreme" is not defined by the claim, the specification (See at least instant PgPub: ¶¶0005-0009, ) does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes specifically that a person having ordinary skill in the art would not be able to ascertain whether or not light conditions are extreme in the context of the specification.  
Claim 16 recites the limitation “wherein the angular profile is configured to increase visibility and conspicuity of the messaging for one or both autonomous vehicles and vehicles with automated driver assistance systems traversing the base surface”.  It is unclear what is meant by this phrase.  Neither the specification nor the drawings clearly indicate, define or explain how visibility and conspicuity are improved as a result of angular profile configuration in the context of autonomous vehicles nor vehicles with automated driver assistance systems ().  This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.
Claims 2-10 and 12-20 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Wyckoff (U.S. Patent No. 4,236,788), hereinafter Wyckoff.
Regarding Claim , (as best understood by the Examiner)
 discloses:
A ridged contrast surface marking comprising:
a profile layer () comprising an angular profile () installable parallel to a base surface () and proximate to a base surface marking with messaging (),
wherein the angular profile comprises a topography of angles that reflect light out of a direction of a person or object traversing the base surface (),
that absorb light and limit reflection of light into the direction of the person or object, or both (), and
wherein the proximity of the profile layer () to the base surface marking allows for increased or maintained visibility and conspicuity of the messaging when traversing the base surface in extreme light conditions ().
Regarding Claim , 
 discloses:
wherein the profile layer comprises one or both a reflective material or reflective coating that increase visibility of the base surface marking ().
Regarding Claim , 
 discloses:
wherein the profile layer comprises one or both a light absorbing material or light absorbing coating increasing visibility and conspicuity of the base surface marking ().
Regarding Claim , 
 discloses:
wherein the angular profile comprises an asymmetrical profile ().
Regarding Claim , 
 discloses:
further comprising a conformance layer installable parallel to the base surface and below the profile layer, wherein the conformance layer conforms the ridged contrast surface marking to regulatory standards ().
Regarding Claim , 
 discloses:
wherein the ridged contrast surface marking is installed through adhesion ().
Regarding Claim , 
 discloses:
further comprising an adhesive layer located under the profile layer, wherein the adhesive layer attaches the ridged contrast surface marking to the base surface ().
Regarding Claim , 
 discloses:
A ridged contrast surface marking comprising:
a base surface (2) traversable by one or more person or object (;
a base surface marking on the base surface (), wherein the base surface marking provides messaging (); and
a profile layer () comprising an angular profile installable parallel to a base surface () and proximate to a base surface marking with messaging (),
wherein the angular profile comprises a topography of angles that reflect light out of a direction of a person or object traversing the base surface (),
that absorb light and limit reflection of light into the direction of the person or object, or both( ), and
wherein the proximity of the profile layer to the base surface marking allows for increased or maintained visibility and conspicuity of the messaging when traversing the base surface in extreme light conditions (). 
Regarding Claim , 
 discloses:
wherein the profile layer comprises one or both a reflective material or reflective coating that increase visibility of the base surface marking ().
Regarding Claim , 
 discloses:
wherein the profile layer comprises one or both a light absorbing material or light absorbing coating increasing visibility and conspicuity of the base surface marking ().
Regarding Claim , 
 discloses:
wherein the angular profile comprises an asymmetrical profile ().
Regarding Claim , 
 discloses:
a conformance layer installable parallel to the base surface and below the profile layer, wherein the conformance layer conforms the ridged contrast surface marking to regulatory standards ().
Regarding Claim , 
 discloses:
wherein the angular profile is pressed onto the base surface prior to solidification of the base surface ().
Regarding Claim , 
 discloses:
wherein the ridged contrast surface marking is installed through adhesion ().
Regarding Claim , 
 discloses:
further comprising an adhesive layer located under the profile layer,
wherein the adhesive layer attaches the ridged contrast surface marking to the base surface ().
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. 103 as being unpatentable over Wyckoff as applied above.
Regarding Claim , 
Wyckoff teaches all of the claimed features except for “the angular profile comprises a symmetrical profile”. This is considered by the examiner to be a change in the shape of the angular profile since modifying Wyckoff to meet the claimed limitations would require nothing more than changing the shape of the angular profile from an asymmetrical shape to a symmetrical shape flat. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on the record that providing the angular profile with a symmetrical shape is significant in any way (See at least Instant PgPub ¶¶), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wyckoff so that the angular profile has a symmetrical shape and produce nothing more than predictable results within the level of ordinary skill in the art, since it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. 
Regarding Claim , 
The claimed phase “wherein the profile layer is imprinted onto the base surface” is being treated as a product-by-process limitation () and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Wyckoff is silent as to the process used to create the profile layer onto the base surface, it appears that Wyckoff’s product would be the same or similar as that claimed. 
The language, term, or phrase "imprinted", is directed towards the process of making a profile layer onto a base surface.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " wherein the profile layer is imprinted onto the base surface" only requires a profile layer of a base surface, which does not distinguish the invention from Wyckoff, who teaches the structure as claimed.
Regarding Claim , 
Wyckoff teaches all of the claimed features except for “the angular profile comprises a symmetrical profile”. This is considered by the examiner to be a change in the shape of the angular profile since modifying Wyckoff to meet the claimed limitations would require nothing more than changing the shape of the angular profile from an asymmetrical shape to a symmetrical shape flat. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on the record that providing the angular profile with a symmetrical shape is significant in any way (See at least Instant PgPub ¶¶), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wyckoff so that the angular profile has a symmetrical shape and produce nothing more than predictable results within the level of ordinary skill in the art, since it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. 
  are rejected under 35 U.S.C. 103 as being unpatentable over Wyckoff as applied above in view of Singh et al. (US 2016/0162747).
Regarding Claim , 
 disclose:
wherein the angular profile is configured to increase visibility and conspicuity of the messaging for one or both autonomous vehicles and vehicles with automated driver assistance systems traversing the base surface.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to detect traffic signs and classify obstacles in view better and earlier for acting upon (such as collision evasion) for autonomous vehicle control or driver assistance  (¶¶) (See: MPEP 2143(I)(D)). (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in   to classify obstacles in view better and earlier for acting upon (such as collision evasion) for autonomous vehicle control or driver assistance (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the angular profile is configured to increase visibility and conspicuity of the messaging for one or both autonomous vehicles and vehicles with automated driver assistance systems traversing the base surface.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to detect traffic signs and classify obstacles in view better and earlier for acting upon (such as collision evasion) for autonomous vehicle control or driver assistance  (¶¶) (See: MPEP 2143(I)(D)). (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in   to classify obstacles in view better and earlier for acting upon (such as collision evasion) for autonomous vehicle control or driver assistance (¶¶) (See: MPEP 2143(I)(D)).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747